        Case 2:21-cv-01531-CKD Document 2 Filed 08/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL LEON WILLIAMS,                              1:21-cv-01292-HBK (HC)

12                       Petitioner,                      ORDER TRANSFERRING CASE TO THE
                                                          SACRAMENTO DIVISION OF THE
13            v.                                          EASTERN DISTRICT OF CALIFORNIA
14    JIM ROBERTSON,                                      (Doc. No. 1).
15                       Respondent.
16

17          Petitioner Michael Leon Williams is proceeding pro se on his petition for writ of habeas

18   corpus filed pursuant to 28 U.S.C. § 2254. (Doc. No. 1). Petitioner is a prisoner incarcerated in

19   Del Norte County, which is located within the jurisdiction of the United States District Court for

20   the Northern District of California. Petitioner challenges his state sentence and conviction

21   entered by the Superior Court of Solano County, which is located within the jurisdiction and

22   venue of the Sacramento Division of the United States District Court for the Eastern District of

23   California.

24          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the

25   petitioner was convicted or where the petitioner is incarcerated. Therefore, both the Northern

26   District of California and the Sacramento Division Eastern District of California have concurrent

27   jurisdiction. See 28 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However,

28   “[f]or the convenience of parties and witnesses, in the interest of justice, a district court may
        Case 2:21-cv-01531-CKD Document 2 Filed 08/26/21 Page 2 of 2


 1   transfer any civil action to any other district or division where it might have been brought.” 28

 2   U.S.C. § 1404(a). Federal courts in California generally hear petitions for writ of habeas corpus

 3   in the district of conviction. Favor v. California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL

 4   2671006, at *1 (E.D. Cal. June 21, 2017) (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D.

 5   Cal. 1968).

 6            Thus, the Court finds in its discretion “and in furtherance of justice” the petition should

 7   be transferred to the Sacramento Division of the Eastern District of California. 28 U.S.C. §§

 8   1404(a), 2241(d).

 9            Accordingly,

10            1. The Clerk shall transfer this action to the United States District Court for the Eastern

11   District of California, Sacramento Division; and

12            2. All future filings shall reference the new case number assigned and shall be filed at:

13
                                     United States District Court
14                                   Sacramento Division
                                     Eastern District of California
15                                   501 "I" Street, Suite 4-200
                                     Sacramento, CA 95814
16

17

18   Dated:      August 26, 2021
                                                         HELENA M. BARCH-KUCHTA
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
